The information herein contains two counts, one charging libel of Pat M. Neff as an individual, and the other charging libel of him as a candidate for Governor. No election between said counts was had and the law of both was submitted, and a general verdict of guilty was returned. There would seem to be no question of the sufficiency of the evidence to show guilt under the first count, under any authority known to us, but appellant contends in his motion for rehearing that our opinion relative to what is meant by the use of the word "dishonest" in subdivision 5, Art. 1157, Vernon's P.C., wherein is contained the definition of libel, is unsound and in conflict with a prior decision of this court in Squires v. State, 39 Tex.Crim. Rep.. An examination of our opinion discloses that we did not base our disposition of this case alone on the conclusion that the alleged libelous matter related to Governor Neff in his character as a candidate for office, but that it discussed that feature of the charge, and did uphold the jury's verdict even if based on same as well as if based on that portion of the law of libel relating to the bringing into contempt honorable persons and being disgraceful to one as a member of society, which pertain to the other portions of said Article 1157. Subdivision 5 of said article is quoted in our opinion and is here referred to. In view of appellant's insistence that the word "dishonest" as therein used should be given the restricted construction seemingly placed thereon in the Squires case, we have again considered the matter. Said subdivisions 5 seems to relate to and define that which is libelous when spoken of a candidate for office. Honesty is financial transactions is only one of the qualifications to be expected from a public servant, and in view of the fact that there are many public offices in which the handling of public money forms but a minor portion of the duties thereof, it would hardly seem to us likely that the intention of our law-makers would have been to permit all kinds of false utterances against candidates to go unpunished as libelous, save when same related to some question of financial honesty. In our view the Legislature intended to use the word under discussion in a much larger and broader sense. We quote in our original opinion definitions thereof relating to other traits of character and other seeming qualifications for office than mere financial honesty, and believe that publications relating to candidates which may be shown to be false and which can fairly be brought within the larger definitions referred to in said opinion, should be held libelous. It may be true that one who offers for public office should be expected to be maligned and should be willing to be made a target for all sorts of false charges save the single one, that he is financially dishonest; and it may be that the intention of the Legislature was to give to the opponents of a candidate for office *Page 234 
the privilege of bringing any false charge against such candidate save the single one of financial dishonesty, but it does not seem so to us. The learned judge who wrote the opinion in the Squires case did not cite any authorities in support of his position, and we have been unable to find any. The insertion of subdivision 5 in the libel laws of this State seems to be the selection of a particular matter as libelous, which we have been unable to find in other libel laws. The exact question has not been raised in any case since the decision in the Squires case, and this court has not been called upon to express itself either as affirming or opposing the seemingly restricted construction based on the word in that opinion. In our view said case should be overruled in so far as it expresses a contrary view to that now announced by the court.
Finding no error in the original opinion, and believing the case was correctly decided, the motion for rehearing will be overruled.
Overruled.